Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 13, 2020, has been entered.

Remarks
Examiner acknowledges applicants’ reply dated November 13, 2020, including arguments and amendments.

Claims 1 – 12 and 21 – 27 are currently pending.

Response to Arguments
Applicant’s arguments, see pages 6 - 10, filed November 13, 2020, with respect to the applicability of Harral to the limitations of claim 1, have been fully considered and are persuasive.  The rejection of the pending claims that are based on the disclosure of Harral (either by anticipation or combined with Tayler or Eto) have been withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the second scanning frequency” and “the first scanning frequency".  There is insufficient antecedent basis for this limitation in the claim, because claim 1 does not recite any indication of a first or second scanning frequency. It appears that claim 27 
Furthermore, the basis of this rejection prevents examiner from effectively analyzing this claim under 35 USC 101. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 12 and 21 – 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

As per MPEP 2106, the claims are analyzed for Subject Matter Eligibility.

At Step 1, a determination is made as to whether the claims fall into one of the four statutory categories of invention. Independent claim 1 is a method, independent claim 7 is a system, and independent claim 21 is a computer program product stored on a non-transitory computer usable medium. All three of these are statutory, and therefore Step 1 is answered in the affirmative.

At Step 2A, Prong 1, a determination is made as to whether the claims are directed to a judicial exception. All three independent claims are directed to the abstract idea of searching directories for files; therefore Step 2A, Prong 1 is answered in the affirmative.



At Step 2B, a determination is made as to whether the claims recite additional elements that amount to significantly more than the judicial exception. There are no additional elements recited in the independent claims beyond those directed to the judicial exception and those identified as insignificant extra-solution activity. Step 2B is therefore answered in the negative.

For these reasons, independent claims 1, 7, and 21 are rejected under 35 USC 101, for being directed to a judicial exception without significantly more.

Claims 2 – 6 and 8 – 12, and 22 – 25 are dependent on claims 1, 7 and 21, and include all the limitations of the independent claims. Therefore claims 2 – 6 and 8 – 12, and 22 – 25 recite the same abstract idea of “searching directories for files.”

Claims 2 – 3, 8 – 9 and 22 further the abstract idea presented in claims 1, 7, and 21, in that they provide additional detail on the directories to be searched. At best, they are directed to further insignificant extra-solution activities.

Claims 4 and 10 are directed to subject matter that, while not successfully integrating the judicial exception into a practical application (Step 2A Prong 2), requires further analysis to determine whether or not it amounts to significantly more than the judicial exception (Step 2B). These 

Claims 5 and 11 are directed to subject matter that, while not successfully integrating the judicial exception into a practical application (Step 2A Prong 2), requires further analysis to determine whether or not it amounts to significantly more than the judicial exception (Step 2B). These claims recite the storing a time of scanning for each directory scanned. This does not amount to significantly more than the abstract idea of the independent claims, because the concept of storing the times of database operations is well-understood, routine, and conventional in the database arts, as evidenced by Jensen, et al., ACM SIGMOD Record, Volume 21 Issue 3, Sept. 1992, Pages 35-43. Abstract: “This glossary contains concepts specific to temporal databases that are well-defined, well understood, and widely used.” 3.15 Timestamp: “A timestamp is a time value associated with some time-stamped object … The concept may be specialized to valid timestamp, transaction timestamp…”

Claims 6, 12, and 23 are directed to subject matter that, while not successfully integrating the judicial exception into a practical application (Step 2A Prong 2), requires further analysis to determine whether or not it amounts to significantly more than the judicial exception (Step 2B). These claims recite the storing data designating exclusion of a directory. This does not amount to significantly more than the abstract idea of the independent claims, because the concept of excluding content from a search is well-understood, routine, and conventional in the database arts, as evidenced by Groff, et al., SQL: The Complete Reference, 1999, pp 78 – 80, referring to 

Claim 24 is directed to subject matter that, while not successfully integrating the judicial exception into a practical application (Step 2A Prong 2), requires further analysis to determine whether or not it amounts to significantly more than the judicial exception (Step 2B). This claim recites the reporting discovery of data to a computing device. This does not amount to significantly more than the abstract idea of claim 1, because the concept of reporting discovery of sought data to a computing device is well-understood, routine, and conventional in the database arts. See, e.g., Emens, et al., U.S. Pat. No. 6,832,218, “With conventional search engines, at best the user is presented with a well ordered list that contains all of the results found by the search engine in response to the user's query.”

Claim 25 is directed to subject matter that, while not successfully integrating the judicial exception into a practical application (Step 2A Prong 2), requires further analysis to determine whether or not it amounts to significantly more than the judicial exception (Step 2B). This claim recites storing an indication that a file has been discovered. This does not amount to significantly more than the abstract idea of claim 1, because the concept of generating a notification when a sought match is found is well-understood, routine, and conventional in the database arts. See, e.g., Sylthe, et al., U.S. PG-Pub. No. 2006/0117019, [0060], “The match is indicated on the device 12 in a conventional manner (step 53) by highlighting the first character of the search string found in the retrieved content…”

Claim 26 is directed to subject matter that does not further the abstract idea of claim 1, but also does not amount to significantly more than the abstract idea, because the concept of receiving data qualifies as insignificant extra-solution activity, at best.

For these reasons, claims 1 – 12 and 21 – 26 are rejected under 35 USC 101, for being directed to a judicial exception without significantly more.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ROBERT W BEAUSOLIEL JR/            Supervisory Patent Examiner, Art Unit 2167